Citation Nr: 0735456	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury, to include T-12 plasma cell 
myeloma, lumbar stenosis, and degenerative lumbar disease.

2.  Entitlement to service connection for residuals of a back 
injury, to include T-12 plasma cell myeloma, lumbar stenosis, 
and degenerative lumbar disease.


REPRESENTATION

Appellant represented by:	Irving M. Solotoff, Agent


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to 
October 1960.  This case comes to the Board of Veterans' 
Appeals (Board) from a rating decision of the St. Petersburg, 
Florida, Regional Office (RO).

As discussed below, the application to reopen the claim is 
granted and the issue of entitlement to service connection 
for a back injury, to include T12 plasma cell myeloma, lumbar 
stenosis, and degenerative lumbar disease, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. The Board denied service connection for a back injury to 
include T-12 plasma cell myeloma, lumbar stenosis, and 
degenerative lumbar disease in a September 2002 decision.

2.  Evidence associated with the claims file after the 
Board's last final denial in September 2002 is new evidence, 
and when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim.


CONCLUSION OF LAW

New and material evidence has been presented since the 
September 2002 final Board decision, and the claim for 
service connection for residuals of a back injury to include 
T12 plasma cell myeloma, lumbar stenosis, and degenerative 
lumbar disease is reopened.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for a back disability to include T-12 
plasma cell myeloma, lumbar stenosis, and degenerative lumbar 
disease.

While a Board decision is final, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5107; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  No other standard than 
that articulated in the regulation applies to the 
determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

In September 2002, the Board denied a claim for a back 
disorder on the basis that there was no medical evidence 
linking the veteran's diagnosed cancer of the spine to 
injuries sustained during an alleged fall in service.  

Evidence submitted since the Board's September 2002 denial 
includes VA treatment records reflecting new diagnoses of the 
back, including degenerative joint disease and spinal 
stenosis, and several medical opinions indicating a possible 
relations between the veteran's diagnosed back disabilities 
and service.  

Specifically, in a March 2005 opinion, a VA physician 
reflected that the veteran's degenerative lumbar disease was 
accelerated by an in-service fall.  This evidence is new as 
it was not of record at the time of the last final 
disallowance.  The evidence is also material as it relates to 
a possible link between a currently-diagnosed back disability 
and the veteran's service.  

As a result of having submitted evidence that is both new and 
material, the veteran's claim for entitlement to service 
connection for a back injury to include T-12 plasma cell 
myeloma, lumbar stenosis, and degenerative lumbar disease is 
reopened.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The Board finds, however, that there is no need to discuss 
the VCAA or the impact of the Kent decision as the matter of 
reopening this issue for de novo review is resolved in the 
veteran's favor.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for residuals of a back 
injury, to include T-12 plasma cell myeloma, lumbar stenosis, 
and degenerative lumbar disease, is reopened.


REMAND

Having found that the claim should be reopened, the Board is 
of the opinion that a remand is needed.  

While the veteran's service medical records are silent 
regarding treatment or complaints for a back injury in 
service, the veteran has submitted a buddy statement 
corroborating his claim that he fell down a flight of stairs 
and injured his back while in service.

VA treatment records reflect several different diagnoses 
regarding the veteran's back, including T-12 plasma cell 
myeloma, lumbar stenosis, and degenerative lumbar disease.  
One physician initially related the veteran's diagnosis of 
plasmocytoma to an in-service fall, but later clarified that 
there was no scientific evidence to support that conclusion.  
Another indicated that degenerative lumbar disease was 
accelerated by the in-service fall.  

However, neither physician made clear whether they had 
reviewed the claims file in conjunction with their opinion 
but rather relied on the veteran's accounts of injury to his 
back in service.  Therefore, a medical opinion as to whether 
the veteran's back problems (including all currently-
diagnoses of back problems) are at least as likely as not 
related to the veteran's fall in service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in Miami, 
Florida, for the period from January 2005 
to the present.

2.  Schedule the veteran for an 
examination to determine the nature and 
etiology of his various back disorders.  
The examiner is asked to review the claims 
file in conjunction with the examination 
and make a note of such review in the 
examination report.  The examiner is 
requested to conduct all necessary tests 
and address the following:

	a.  Please list all current diagnoses 
related to the back.

	b.  Is it at least as likely as not 
(probability of 50 percent or more) that 
any (please be specific as to which 
one(s)) of the veteran's currently-
diagnosed back disabilities are related to 
the in-service fall, as described.  A 
rationale should be provided.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow an appropriate period for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


